Title: To George Washington from Brigadier General Duportail, 27 January 1779
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


Sir.
Philadelphia 27th Jany 1779.

Remembrance of the Uneasiness which we felt on the subject of Boston, in the month of October—engages me to represent to Your Excellency that we may have our anxiety revived next Campaign, unless we take seasonable precautions—Your Excellency sent me to that City in order to form a plan of the necessary fortifications—I had the honor of delivering you the Plan—but from what I have learnt, the execution is not thought of—The Inhabitants of Boston have a prejudice which may one day be fatal to them—they imagine their Town impregnable—Struck with seeing it at high Tide surrounded with water, and joined to the main only by a narrow neck—they appear not to have remarked that twice in twenty four hours the water ebbs and leaves on each side of the Passage two or three hundred yards uncovered—they repeat one after the other that the ground is miry and impracticable—I have caused people to walk there in several directions—and they did not sink at all—the bottom is very good—& as there is no fortification on the sides of the Town—I see no difficulty in the enemys making himself master of it—if we suppose him in possession of the adjacent Country.
Besides if according to the example of many people, who determine to judge of what the enemy may do only by what he has done—it is asserted that Boston will never be attacked but by land—there will be still two other Enterprises to be dreaded—The first—that the enemy may send into the port Ships of force sufficient to take whatever Vessels may be there—and bombard and burn the Town—it will hardly be advanced that the batteries of the Castle can prevent such an expedition.
The second Expedition to be dreaded, is one against the french Squadrons that may come to Boston—it is well known that Count d’Estaing in order to secure himself against superior force was obliged to make fortifications, to raise batteries &ca but if the enemy had been in condition to attack him immediately after his arrival, he would not have had time to make his dispositions—besides it is too great a hardship for Troops and Crews that have been harrassed with severe duty and combats, During a long passage—to be put immediately on their arrival to disembarking Cannon, throwing up works &ca—Add to this, the considerable inconvenience that there is afterwards in announcing several days beforehand the design to sail, by reimbarking the Artillery.
I do not think it to the purpose, to enlarge much in reasoning on all this—Congress is certainly too prudent and too much attached to their allies not to engage with ardour in whatever may be necessary to the security of french fleets sent to the Continent on expeditions equally interesting to France and to America—I think therefore that nothing more is required than to call their attention to this object—for this purpose I take the liberty of addressing myself to Your Excellency whose opinion will have a weight which mine cannot have—I entreat therefore that you will represent the matter to Congress—I entreat it in the name of the Count d’Estaing, who enjoined me not to cease solliciting that Boston should be rendered a secure Asylum to the French Ships—as it would be otherwise very dangerous to form any important enterprises on the coasts.

I have the honor to propose to Your Excellency to send Mr De la Radière furnished with the necessary orders to direct the works—this Officer will follow the order of their importance and utility in conformity to the plan which Your Excellency approved of—consequently the first works to be undertaken—are those which will hinder the enemy from penetrating with his ships to Boston.
Next—those which are required for the security of a French Fleet in the Road.
Lastly if there be time, means and inclination—the works necessary to secure Boston on the Land Side.
I shall have the honor of delivering Your Excellency a Plan of Boston and its environs—in which the different works will be marked & referenced for the illustration of the Memorial. I am with profound Respect Your Excellencys most humble & most obedt servt
Duportail
